RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                               File Name: 06a0198p.06

                         UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT
                                            _________________


                                                     X
                                Plaintiff-Appellant, -
 CHRISTOPHER BELL,
                                                      -
                                                      -
                                                      -
                                                          No. 05-3503
          v.
                                                      ,
                                                       >
 KHELLEH KONTEH et al.,                               -
                            Defendants-Appellees. -
                                                     N
                        Appeal from the United States District Court
                    for the Northern District of Ohio at Youngstown.
                     No. 01-00915—John R. Adams, District Judge.
                                            Submitted: June 9, 2006
                                      Decided and Filed: June 16, 2006
                           Before: MOORE, COLE, and CLAY, Circuit Judges.
                                              _________________
                                                    COUNSEL
ON BRIEF: Kelley A. Sweeney, OFFICE OF THE ATTORNEY GENERAL OF OHIO,
Cleveland, Ohio, for Appellees. Christopher D. Bell, Marion, Ohio, pro se.
                                              _________________
                                                  OPINION
                                              _________________
        KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant Christopher Bell, an Ohio
state prisoner proceeding pro se, appeals the dismissal of his civil rights action against Defendants-
Appellees Khelleh Konteh and Carl Shaffer,1 officials with the Trumbull Correctional Institution
(“TCI”). Bell argues that the district court erroneously concluded that he failed to satisfy the Prison
Litigation Reform Act’s (“PLRA”) administrative exhaustion requirement. Because the district
court’s exhaustion determination was correct as to Shaffer but not as to Konteh, we AFFIRM the
dismissal without prejudice with respect to Shaffer and REVERSE the dismissal with respect to
Konteh. We REMAND for further proceedings consistent with this opinion.




       1
           We adopt the spelling of Shaffer used in the defendants’ brief. Appellees Br. at 3.


                                                           1
No. 05-3503                 Bell v. Konteh et al.                                                                Page 2


                                                 I. BACKGROUND
         Bell was a prisoner
                      3
                              at Ohio’s TCI at all times relevant to this case.2 Bell sued Konteh, the
warden, and Folmer and Shaffer, two corrections officers, under 42 U.S.C. § 1983, alleging that
the defendants retaliated against him for filing grievances, in violation of the First Amendment, and
failed to protect him from violence by other inmates, in violation of the Eighth Amendment. The
district court dismissed as time-barred the claims against Folmer and dismissed him as a party to the
suit. The district court dismissed the retaliation claim against Konteh and Shaffer for failure to state
a claim. Bell appeals neither of these orders.
        Konteh and Shaffer moved to dismiss the remaining failure-to-protect claim, arguing that
Bell had not exhausted the available administrative remedies as required by the PLRA. The district
court granted the motion to dismiss, concluding that Bell had failed to exhaust his claim with respect
to both Konteh and Shaffer.4 Bell now appeals.
                                                    II. ANALYSIS
        We review de novo the dismissal of a suit for failure to exhaust the available administrative
remedies as required by the PLRA. Boyd v. Corr. Corp. of Am., 380 F.3d 989, 993 (6th Cir. 2004),
cert. denied, 544 U.S. 920 (2005).
        Under the PLRA, “[n]o action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other
correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.
§ 1997e(a). Ohio generally employs a three-step inmate grievance procedure that consists of (1) the
filing of an informal complaint, (2) the filing of a notification of grievance, and (3) the filing of an
appeal of the disposition of grievance. OHIO ADMIN. CODE 5120-9-31(J). Bell was required to
follow this procedure before suing Shaffer, but Bell has not cited (and upon independent
examination there do not appear to be) any materials in the record indicating that he did so. Thus,
the district court correctly concluded that Bell did not administratively exhaust his failure-to-protect
claim against Shaffer.
        Bell was not, however, required to follow the standard three-step procedure before suing
Konteh, because Konteh was TCI’s warden. The procedure for grievances against wardens and
inspectors of institutional services consists of only a single step: A prisoner simply files a grievance
directly with the office of the chief inspector, whose decision is final. OHIO ADMIN. CODE 5120-9-
31(L). Bell satisfied the procedure by filing two such grievances against Konteh, Joint Appendix
(“J.A.”) at 128, 129 (Compl., Ex. kk, ll), which the chief inspector dismissed along with several
others not relevant here, J.A. at 113 (Compl., Ex. dd3).
       Of course, our administrative-exhaustion inquiry does not end here. As we recently
explained, “it is not enough simply to follow the grievance procedure; in order to satisfy the
administrative exhaustion requirement, the content of the grievances must be adequate, too. First,


         2
             Bell is now a prisoner at Marion Correctional Institution.
         3
             Folmer’s full name is not in the record.
         4
           The district court did not specify whether the dismissal was with or without prejudice. It is well established,
however, that the appropriate disposition of an unexhausted claim under the PLRA is dismissal without prejudice. See,
e.g., Boyd v. Corr. Corp. of Am., 380 F.3d 989, 994 (6th Cir. 2004), cert. denied, 544 U.S. 920 (2005); Dellis v. Corr.
Corp. of Am., 257 F.3d 508, 510 (6th Cir. 2001); Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998). Thus, we read
the district court’s order as a dismissal without prejudice.
No. 05-3503               Bell v. Konteh et al.                                                                Page 3


under our precedent a grievance must identify each defendant eventually sued. E.g., Curry v. Scott,
249 F.3d 493, 504-05 (6th Cir. 2001).” Spencer v. Bouchard, — F.3d —, No. 05-2562, 2006 WL
1528876, at *3 (6th Cir. June 6, 2006). This requirement is easily met in the instant case, as the two
grievances named Konteh.
         We therefore proceed to the second requirement regarding the content of grievances:
         “a prisoner must have alleged mistreatment or misconduct on the part of the
         defendant” in his grievance. Burton v. Jones, 321 F.3d 569, 575 (6th Cir. 2003).
         This standard is not a particularly strict one:
                  In describing the alleged mistreatment or misconduct, . . . we would
                  not require a prisoner’s grievance to allege a specific legal theory or
                  facts that correspond to all the required elements of a particular legal
                  theory. Rather, it is sufficient for a court to find that a prisoner’s
                  [grievance] gave prison officials fair notice of the alleged
                  mistreatment or misconduct that forms the basis of the constitutional
                  or statutory claim made against a defendant in a prisoner’s complaint.
         Id. This relaxed standard is consistent with the general practice of liberally
         construing pro se prisoners’ filings. See, e.g., McNeil v. United States, 508 U.S. 106,
         113 (1993); Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999).
Spencer, 2006 WL 1528876, at *3 (alterations in original).
        In applying this standard, a grievance must be measured against the claim brought in the
prisoner’s subsequent suit, which in this case is that Konteh failed in his obligation “to protect
prisoners from violence at the hands of other prisoners,” in violation of the Eighth Amendment.
Farmer v. Brennan, 511 U.S. 825, 833 (1994) (internal quotation marks omitted); accord, e.g.,
Dellis v. Corr. Corp. of Am., 257 F.3d 508, 512 (6th Cir. 2001). The first of the two relevant
grievances filed by Bell alleged that Konteh “had [Bell] moved to another [u]nit for no justifiable
reason”; that Bell’s case manager informed Konteh that Bell “should not be housed with” certain
other prisoners; and that Bell told Konteh that “if this matter is not resolved [Bell] could be in
danger.” J.A. at 128 (Compl., Ex. kk). The second grievance alleged that Bell’s case manager and
others “called . . . Konteh and explained that [Bell] should not be moved down to Unit B because
of an imminent threat to [his] safety”; that a number of other prisoners “were very upset that [Bell]
had” been moved into their unit; that Bell’s cellmate warned Bell, “Man these Youngstown dudes
don[’]t like you and it gonna be some shit, you better watch your back”; and that one day while Bell
was sleeping “at least two prisoners [entered his] cell and jumped” him, “punch[ing] [him] in the
face and head.” J.A. at 129 (Compl., Ex. ll). These grievances clearly “gave prison officials fair
notice of the alleged mistreatment or misconduct that forms the basis of” Bell’s Eighth Amendment
failure-to-protect claim against Konteh. Burton, 321 F.3d at 575.
        Based on the foregoing analysis, Bell satisfied the PLRA’s administrative exhaustion
requirement with respect to Konteh but not with respect to Shaffer. When a prisoner’s complaint
contains both exhausted and unexhausted claims, the unexhausted claims should be dismissed
without prejudice while the exhausted claims are allowed to proceed. Spencer, 2006 WL 1528876,
at *4; Burton, 321 F.3d at 574 n.2; Hartsfield v. Vidor, 199 F.3d 305, 309-10 (6th Cir. 1999).5 Thus,


         5
          As we recently explained, we are bound to follow the partial-exhaustion rule applied in Hartsfield (1999) and
reaffirmed in Burton (2003) rather than the contrary total-exhaustion rule endorsed by subsequent panels, e.g., Bey v.
Johnson, 407 F.3d 801, 805 (6th Cir. 2005), petition for cert. filed, 74 U.S.L.W. 3424 (U.S. Jan. 9, 2006) (No. 05-874).
See Spencer, 2006 WL 1528876, at *4.
No. 05-3503          Bell v. Konteh et al.                                                 Page 4


we conclude that the PLRA requires the claim against Shaffer to be dismissed without prejudice,
while the claim against Konteh may proceed.
                                      III. CONCLUSION
        For the reasons set forth above, we AFFIRM the dismissal without prejudice of the failure-
to-protect claim against Shaffer and REVERSE the dismissal of the failure-to-protect claim against
Konteh. We REMAND for further proceedings consistent with this opinion.